DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-12 and 15-21 are pending.
Claim 15 was amended.
Claims 13 and 14 were previously cancelled.
Claim Rejections - 35 USC § 112
Claims 1, 3, 5, and 6 were previously rejected under 35 USC § 112. Applicant has failed to address these issues in the amendment filed on 11/8/2021. Accordingly, the rejections to the claims under 35 USC § 112 stand.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, and 6 recites the limitation “directly or indirectly”. The term "directly or indirectly" in claims 1, 3, 5, and 6 term that does not further limit the claim as to how elements may be 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Eriksen et al. (WO 2008022642 A1), herein referred to as Eriksen.
Regarding claim 1, Eriksen discloses a surgical table comprising: a base (turntable 80) for standing on a floor; a column (lifting column 110) of adjustable height mounted on and extending from the base; a tabletop (patient support surface 101) providing a patient support surface, the tabletop being mounted on the column, wherein the column comprises a plurality 
a cable management system fitted to the column, the cable management system comprising a first flexible cable guide (flexible member 50) having a first end portion fitted, directly or indirectly, to the base and a second end portion fitted, directly or indirectly, to the intermediate column element and a second flexible cable guide having a first end portion fitted, directly or indirectly, to the intermediate column element and a second end portion fitted, directly or indirectly, to the outer column element (flexible member 50 extends through each of the column sub-elements directly abutting against pulley wheels 11, 12, 11’, 12’, 21, 22, 21’, 22, 31, 32, 31’, and 32’ where it can be seen in FIG. 5, portions of the flexible member 50 extend from the base to the upper most sub-element 3, 3’; further see figure 1 below),

    PNG
    media_image1.png
    596
    571
    media_image1.png
    Greyscale

Figure 1
wherein the first and second flexible cable guides are each configured to be in a contracted configuration when the column is in the contracted position and in an extended configuration when the column is in the extended position (figure 1 shows extended configuration), wherein in the contracted configuration each of the first and second cable guides has substantially parallel pairs of upright opposed legs of substantially the same length, and each pair of legs is interconnected at the respective upper ends by a transverse interconnection, and in the 
Regarding claim 2, Eriksen discloses the first end portion of the first cable guide is connected to a lower elongate bracket defining an elongate guide slot which is upwardly oriented and within which the first end portion, and an adjacent portion of the first cable guide, are received (elongate bracket is considered to be the combination of sub-element 1’ and pulleys guiding the first portion of the flexible member 50 from the base to sub-element 2’, where the flexible member 50  is received between two pulleys 11’ and 12’, see FIG. 3 and 4).
Regarding claim 3, Eriksen discloses the lower elongate bracket is fitted, directly or indirectly, to the base. Examiner notes the bottom portion of sub-element 1’ is disposed adjacent to turntable 80.
Regarding claim 4, Eriksen discloses the second end portion of the first cable guide is connected to a centre bracket from which extends an elongate wall which is upwardly oriented, and the first end portion of the second cable guide is connected to the centre bracket on an opposite side from the second end portion of the first cable guide. Examiner notes that the centre 
Regarding claim 5, Eriksen discloses the centre bracket is fitted, directly or indirectly, to a lower part of the intermediate column element. Examiner notes that pulley 21’ starts at the base of what is considered the intermediate column element comprising the combination of sub-elements 2 and 2’, see FIG. 1.
Regarding claim 6, Eriksen does not explicitly disclose wherein the second end portion of the second cable guide is connected to a higher bracket which is fitted, directly or indirectly, to a lower part of the outer column element. Eriksen teaches the flexible member is guided through the topmost sub-element 3’ and pulleys 31’, and the top sub-element 3’ is disposed to fit within two sub-elements such as 1, 1’ connected to the base and 2, 2’ determined to be the intermediate sub-element. However, Eriksen further teaches the arrangement of the sub-elements can alternatively take the form of the outer sub-elements being disposed at the top of the column and the inner sub-elements being disposed on the base since it has been held that rearrangement of parts is held to be an obvious matter of design choice when switching positions of the elements would not have modified the operation of the invention, see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 7, Eriksen teaches the higher bracket defines a guide slot which is upwardly oriented and within which second end portion is received. Examiner notes brackets are considered to be a combination of at least one side of the sub-elements and a pair of pulley wheels disposed at the top and bottom ends of each of the sub-elements, see FIG. 4. The configuration of higher bracket on a top outer column element is therefore taught by Eriksen since regardless of the arrangement of each of the inner and outer sub-elements, each of said sub-element comprises a pair of pulleys that receives the flexible member 50.
Regarding claim 10, Eriksen discloses the first and second cable guides are each configured to be, in a contracted configuration, in the form of an inverted letter U, and, in an extended configuration, in the form of an inverted letter J. Examiner notes that inverted U and inverted J configurations of the flexible member 50 are achievable when the column is raised or lowered between an extended position and a contracted position.
Regarding claim 11, Eriksen discloses wherein the first and second cable guides are, in combination, configured to be, in a contracted configuration, in the form of an inverted letter W. Examiner notes that the length of the flexible member 50 that extends from the base to the patient support surface creates an inverted W shape when the apparatus is in the contracted position.
Regarding claim 12, Eriksen discloses in the contracted configuration the first and second cable guides are laterally adjacent and the cable management system has a minimum total height, and in the extended configuration the second cable guide is above the first cable guide and the cable management system has a maximum total height. Examiner notes that flexible member 50 can have portions that are laterally adjacent when the patient support is lowered and the lift column is in the lowered or contracted position.
Regarding claim 15, Eriksen teaches the column is in an extended position, the cable management system connects to the top element of the column and an uppermost part of the cable management system remains located a distance below the upper end of the column. See FIG. 5, Eriksen teaches an alternate configuration of the flexible member 50 where in the extended configuration, the flexible member is disposed towards the bottom of the sub-element 3, 3’ at a distance from the top of the column.

s 8-9 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen, in view of Reuttiger (DE 102015005749 A1), herein referred to as Reuttiger.
Regarding claim 8, Eriksen does not explicitly teach wherein the first and second flexible cable guides each comprise a flexible chain which is formed of a plurality of linked elements. Reuttiger, however, discloses cable chain that is deformable along one portion by degree of freedom comprising a cable chain 70 where said cable chain further comprises a plurality of links 71A and 71B combined by a connecting body 73 where a cable can be run through openings in the link that together form a channel for the purpose of providing a means for running a flexible cable through a more rigid and fortified structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Eriksen with the cable chains as taught by Reuttiger in order to provide a fortified channel to run cables or other flexible members through.
Regarding claim 9, Eriksen (in view of Reuttiger) teaches the elements each have a central channel portion so that the resultant flexible chain has a central elongate channel along its length (see para. [0033]; links are considered casings that provide a housing for cables that can be fit through the entirety of the cable chain).
Regarding claim 16, Eriksen does not explicitly teach one or more cables is received in the first and second cable guides, wherein the one or more cables enter the first end portion of the first cable guide from the base, exit the second end portion of the first cable guide, enter the first end portion of the second cable guide and exit the second end portion of the second cable guide to be connected to the tabletop. Reuttiger, however, discloses cable chain that is deformable along one portion by degree of freedom comprising a cable chain 70 where said cable chain further comprises a plurality of links 71A and 71B combined by a connecting body 73 where a cable can be run through openings in the link that together form a channel for the purpose of 
Regarding claim 17, Eriksen (in view of Reuttiger) teaches at a location between the second end portion of the first cable guide and the first end portion of the second cable guide, the one or more cables form a downwardly depending loop. Examiner notes Eriksen teaches a downward loop can be formed between ends of the flexible member 50, see FIG. 4.
Regarding claim 18, Eriksen (in view of Reuttiger) teaches above the downwardly depending loop the one or more cables are substantially in a fixed position relative to the intermediate column element. Examiner notes Reuttiger teaches cable chain links that provide a stiffness in radius therefore providing a rigid structure with which cables within can remain relatively fixed.
Regarding claim 19, Eriksen (in view of Reuttiger) teaches wherein on either side of the downwardly depending loop the one or more cables form respective opposed upwardly extending loops. Examiner notes Eriksen teaches upwardly facing loops and downwardly facing loops according to the locations of the pulley wheels along the sub-elements.
Regarding claim 20, Eriksen (in view of Reuttiger) teaches wherein a first loop of the upward extending loops is fixed at one end to the base or the inner column element and at an opposite end to the intermediate column element and a second loop of the first upward extending loop is fixed at one end to the intermediate column element and at an opposite end to the outer column element. Examiner notes Eriksen teaches a plurality of pulley wheels that facilitate upward and downward extending loops on the flexible member (see FIG. 4).
Regarding claim 21, Eriksen (in view of Reuttiger) teaches wherein the downwardly depending loop is located at a substantially central position across a lateral width of the cable management system (Eriksen, see FIG. 4, and further see figure 1 above, pulley wheel 22’ is relatively centered along the height of the column and facilitates a downward loop of the flexible member). 	
Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “cable”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes the flexible members disclosed by Erickson, while it is noted that examples of which could be a transmission belt or toothed belt can be interpreted to provide guided movement of the between the sub-elements of the lifting column to raise and lower the patient support surface 101 relative to the turntable 80. The rejection of claim 1 under 35 U.S.C. §102 therefore stands. The rejection of claims 2-7, 10-12, and 15 under 35 U.S.C. §102 also stand. 
In response to applicant's argument against the combination of Eriksen in view of Reuttiger, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument regarding the recited limitation “directly or indirectly” in the rejection of claims 1, 3, 5, and 6 under 35 U.S.C. §112, applicant argues that the limitation “does . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical tables and medical supports relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Eriksen and Reuttiger.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/10/2022